The judgment of the court below is affirmed on the following grounds: (1) A decree in equity, by consent of parties, and" upon a compromise between them, is a bar to a subsequent suit upon a claim therein set forth as among the matters compromised and settled, although not in fact litigated in the suit in which the decree was rendered. (2) A decree in a suit in equity by the United States against a railroad corporation in Tennessee, appearing upon its face to have been by consent of parties, and confirming a compromise of all claims between them before June 1,1871, including any claim of the corporation against the United States for mail service, is a bar to a suit by the corporation in the Court of Claims for mail service performed before the war of the rebellion, although at the time of the decree payment to it of any claim was prohibited by law because of its having aided the rebellion.
Mr. Justice Gray delivered the opinion of the Supreme Court, January 26, 1885.